333 F.2d 766
Kenneth M. ADAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 17562.
United States Court of Appeals Eighth Circuit.
June 30, 1964.

Lewis E. Pierce, Kansas City, Mo., for appellant.
William A. Kitchen, Asst. U.S. Atty., Kansas City, Mo., F. Russell Millin, U.S. Atty., Kansas City, Mo, for appellee.
Before VAN OOSTERHOUT, BLACKMUN and MEHAFFY, Circuit Judges.
PER CURIAM.


1
This is an appeal by defendant Adams from an order denying his 28 U.S.C.A. 2255 motion to vacate sentence previously imposed upon him upon his plea of guilty to counts of an information charging violation of 26 U.S.C.A. 4705(a).  It is defendant's contention that the information as to which he entered his plea of guilty is fatally defective by reason of the failure of the information to name the purchaser of the narcotics.  The trial court properly denied the motion for the reasons set out in its unreported opinion.  This court has held that the name of the purchaser of narcotics is not an element of the offense here involved and that the failure of the indictment or information to name the purchaser or transferee of narcotics does not constitute a fatal defect.  Taylor v. United States, 8 Cir., 332 F.2d 918; Jackson v. United States, 8 Cir., 325 F.2d 477.


2
The trial court properly held that his conviction and sentence is not subject to the collateral attack here made.


3
Affirmed.